By the Couet.
These are actions of tort to recover compensation for alleged malpractice of the defendant, a surgeon, who admittedly performed an operation upon the female plaintiff.
It was provided by St. 1921, c. 319, that “actions of contract or tort for malpractice, error or mistake, against physicians, surgeons . . . shall be commenced only within two years next after the cause of action accrues.” This act took effect on January 1, 1922. It was operative upon all causes of action then existing as well as those thereafter arising. *33Mulvey v. Boston, 197 Mass. 178. The present action was not begun until more than two years after the wrongful conduct of which complaint is made. There is no ground in the evidence for finding that the defendant was guilty of any fraudulent concealment whereby the effect of the statute of limitations can be avoided. “A cause of action cannot be said to be concealed from one who has a personal knowledge of the facts which create it.” Sanborn v. Gale, 162 Mass. 412, 414. See Ogg v. Robb, 181 Iowa, 145.

Exceptions overruled.